Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al (8,317,783).
	Cao et al provide an electrosurgical generator comprising a measurement circuit (42 – Figure 3) coupled to a control circuit (i.e. processor 50) configured to reference an impedance angle of tissue during an interrogation phase (col. 3, lines 50-60, for example).  The control circuit is in communication with the energy source and is configured to generate a therapeutic (i.e. ablation) signal for the treatment of tissue (col. 13, lines 1-10, for example).  The measured impedance angle is compared with an angle threshold to control the delivery of ablative energy based on the sensed impedance angle (col. 16, lines 25-57, for example).  
	Regarding claim 2, the measured impedance angle is a difference between the voltage and current measured across tissue (col. 16, lines 58-65, for example).  Regarding claim 3, Cao et al provide for multiple different thresholds (Table 1, col. 16, for example) and a display (col. 12, lines 10-20) is used to generate a response to control the delivery (i.e. turn on or off the ablation source) according to the particular threshold range.  Regarding claim 4, an error notification (e.g. “excessive contact”) is provided to indicate the presence of a foreign body.  Regarding claim 5, Table 1 indicates different threshold levels that are used to reduce the energy delivery (i.e. turn off the energy) if an undesirable range is detected.  Regarding claim 6, Table 1 again indicates several thresholds that are used to turn on and off the delivery of therapeutic (i.e. ablation) energy based on an impedance angle being less than a desired threshold.  Regarding claim 7, the user is notified via a display various conditions including an open circuit (i.e. no contact).  Regarding claim 8, Cao et al teach the sensing or “pinging” signal may be provided at regular intervals, which would inherently require a timer to produce the signal after a designated time lapse.  See, for example, column 4, lines 41-50.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malis et al (7,041,096), Wentzel et al (6,468,271) and He et al (6,423,057) all measure impedance phase angles and use the measurement to stop/control the delivery of energy based on threshold levels.  Schneider (8,290,578), Zielinski et al (2012/0150169) and Mihori et al (2009/0048595) disclose other electrosurgical generators that measure impedance phase angles to control the delivery of energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/August 10, 2022